DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MILDRED CARRELLA,
                             Appellant,

                                     v.

       THE LONGWOOD CONDOMINIUM ASSOCIATION, INC.,
                       Appellee.

                              No. 4D21-2402

                              [March 10, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sara Alijewicz, Judge; L.T. Case No. 502021CC000043.

  Jeffrey M. Siskind of Siskind Legal, PLLC, Wellington, for appellant.

  David W. Craft of David W. Craft, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.